DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This final office action is in response to the arguments/amendments, filed 10/18/2021. Claims 1-3, 7, and 13 have been amended. Claim 14 has been added. Claims 1-14 are currently pending and have been examined below. 

  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-9, 11, 13, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20180341246 (“Coffman”) in view of US Patent Application Publication 20140279177 (“Stump”). 
Claims 1, 7, and 13
As per claims 1, 7, and 13, Coffman teaches a system, method, and non-transitory computer-readable medium that is executed by a computer, the method, system, and non-transitory computer-readable medium comprising:
a memory configured to store a first set of teacher data ([0033] “storage device can include trained machine-learning models configured to predict manufacture appraisals . . . machine-learning  including image data of a component ([0087] “a corpus of raw datasets. Each dataset in the corpus includes a labeled shape associated with an array data structure: the shapes can be 2D shapes, 3D shapes.” And, [0062] “a collection of shape distributions can be stored in the storage device.” And, [0043] “trained with samples including a representative collection of digital models of a domain of mechanical parts, products, or other suitable physical objects.” Examiner interprets the datasets including shape information and the digital models of mechanical parts as image data of a component.) and a second set of teacher data including a specification of the component ([0082] “the machine learning models can be specific or tailored to numerous fabrication materials.” And, [0084] “mechanical properties of a physical object specified in a digital model that depend on fabrication materials.” Examiner interprets the fabrication material of the component as a specification of the component. Examiner notes this interpretation is consistent with paragraph [0034] of Applicant’s published specification which states “specification includes . . . material.”); 
a processor ([0032]) coupled to the memory ([0032]) and configured to,
create a first learning model with the image data of the component as the first set of teacher data ([0117] “analysis engine generates a point cloud model . . . including a collection of 3D coordinates derived from the CAD model design.” And, [0044] “engine can adapt or learn while in production after analyzing values of datasets.” And, [0043] “trained with samples including a representative collection of digital models of a domain of mechanical parts.” And, [0116] “an electronic file with a digital design model (e.g., CAD) of a physical object.” Examiner interprets the digital models of mechanical parts and CAD file as image data of the component.); 
create a second learning model ([0118] “machine learning model”) with a feature vector of the component extracted based on the first learning model, the specification of the component as the second set of teacher data ([0063] “machine-learning models can take as input any of the outputs generated by mesh analysis engine, point cloud analysis engine, symbolic function engine.” For example, [0075] teaches “receive inputs obtained from a mesh of a digital model corresponding to the genus of the 
extract a feature vector of an estimation target component based on the first learning model and image data of the estimation target component ([0116] “analysis engine can extract and/or calculate physical and/or geometric parameters.” And, [0026] “[t]he computer-based method infers based on the second set of parameters, and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object.” Examiner interprets physical and/or geometric parameters and/or the set of axioms as the feature vector and the physical object as the estimation target component.);
estimate transaction data of the estimate target component ([0083] “predicted cost associated with the manufacture of a physical object”) based on the second learning model ([0118] “machine learning model”), the feature vector of the estimation target component, and a specification of the estimation target component ([0083] “a predicted cost associated with the manufacture of a physical object can be calculated by engine as a function of axioms.” And, [0026] “[t]he computer-based method infers based on the second set of parameters, and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object.” And, [0082] “[t]he axioms generated by the machine learning models can be specific or tailored to numerous fabrication materials including metals.” As noted above, Examiner interprets the fabrication material of the physical object as the specification of the estimation target component and the physical and/or geometric parameters and/or the generated set of axioms as the feature vector. Examiner notes that the predicted cost (i.e., estimated transaction data) is 
	Coffman teaches storing and using teacher data including image data to create first and second learning models but does not explicitly teach that the teacher data used to generate the models includes transaction data of the component as taught by Stump ([0084] “after a user purchases the mold or object, data associated with the mold or object may be stored in a database on the server. The database may be used to help continually improve and refine process to generate quotes . . . data collected from initially received files, complexity of molds created, costs associated with complexity, and/or other data generated to create a quote may be used to train a classifier. The classifier may learn from the data and be trained to indicate where complexities exist with the three-dimensional object that may affect the cost and/or the associated costs for the complexities. Any machine learning algorithm may be used to classify costs related to creation of three-dimensional objects.” Examiner interprets the costs associated with prior molds or objects due to their complexity as transaction data of the component. Examiner notes this interpretation is consistent with paragraph [0034] of Applicant’s published specification which states “transaction data includes . . . price.” Examiner also notes that this data is used as training data in machine learning models to generate cost estimates for future products.).
Therefore, it would have been obvious for Coffman to include that the teacher data used to generate the models includes transaction data of the component as taught by Stump in order to “to help continually improve and refine [the] process to generate quotes” ([0084) for example by allowing the model to “be trained to indicate where complexities exist with the three-dimensional object that may affect the cost and/or the associated costs for the complexities” ([0084]) helping the user to more “quickly and easily determine the costs associated with production of 3D objects” ([0004]).  

Claims 2 and 8
	As per claims 2 and 8, Coffman further teaches: 
the processor configured to execute a deep learning using a multilayered deep layer neural network as a model ([0071] “[p]redictive machine learning models can include . . . neural network classification and/or regression models . . . deep learning models) and create the first learning model with the first set of teacher data ([0117] “analysis engine generates a point cloud model . . . including a collection of 3D coordinates derived from the CAD model design.” And, [0044] “engine can adapt or learn while in production after analyzing values of datasets.” And, [0043] “trained with samples including a representative collection of digital models of a domain of mechanical parts.” And, [0116] “an electronic file with a digital design model (e.g., CAD) of a physical object.”);
execute a machine learning using the second set of teacher data and create the second learning model with the second set of teacher data ([0063] “machine-learning models can take as input any of the outputs generated by mesh analysis engine, point cloud analysis engine, symbolic function engine.” For example, [0075] teaches “receive inputs obtained from a mesh of a digital model corresponding to the genus of the physical object.” And, [0118] “engine executes . . . one or more machine learning models to generate axioms associated with properties of a physical object represented in the CAD model.” And, “[0116] “analysis engine can extract and/or calculate physical and/or geometric parameters.”). 

Claims 3 and 9
	As per claims 3 and 9, Coffman further teaches: 
the processor configured to extract the feature vector of the estimation target component ([0116] “analysis engine can extract and/or calculate physical and/or geometric parameters.”), based on the first learning model corresponding to a component shape category and a component estimation target from among a plurality of first learning models ([0062] “a collection of shape distributions can be stored in the storage device . . . Accordingly, a set of candidate shape distributions can be retrieved on demand, in near real-time as pre-classifiers of shapes in a digital model.” And, [0059] “geometric, physical and other suitable properties or attributes can be calculated from functions defining such a set of shape distributions. Advantageously, computational load is minimized by comparing probabilities of distributions . . . dissimilarities between sampled distributions of shape functions are used to discriminate between different physical object represented in a physical model.” Examiner interprets the set of shape distributions as component shape categories.).
and a component estimation target ([0083] “predicted cost associated with the manufacture of a physical object.”) from among a plurality of first learning models ([0045] “a set of trained machine-learning , and estimate transaction data of the estimation target component, based on the second learning model corresponding to the component shape category and the component estimation target from among a plurality of second learning models ([0083] “a predicted cost associated with the manufacture of a physical object can be calculated by engine as a function of axioms.” And, [0026] “[t]he computer-based method infers based on the second set of parameters, and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object.” And, [0082] “[t]he axioms generated by the machine learning models can be specific or tailored to numerous fabrication materials including metals.” And, [0109] “build a random forest classifier machine learning model, according to an embodiment. Given training dataset TS with a shape identifier (SID) and a collection of physical and/or geometric attributes.”).

Claims 5 and 11
	As per claims 5 and 11, Coffman further teaches: 
	wherein the processor selects the second learning model adapted to the estimation target component based on a shape category of the estimation target component selected by a user and the transaction data to be estimated ([0083] “predicted cost associated with the manufacture of a physical object.” Examiner interprets the transaction data to be estimated as the predict cost associated with the manufacture of the transaction data. And, [0062] “a collection of shape distributions can be stored in the storage device . . . Accordingly, a set of candidate shape distributions can be retrieved on demand, in near real-time as pre-classifiers of shapes in a digital model.” And, [0059] “geometric, physical and other suitable properties or attributes can be calculated from functions defining such a set of shape distributions. Advantageously, computational load is minimized by comparing probabilities of distributions . . . dissimilarities between sampled distributions of shape functions are used to discriminate between different physical object represented in a physical model.” And, [0026] “[t]he computer-based method infers based on the second set of parameters, and at least on one machine learning model, a set of axioms associated with a manufacture process of the physical object.” And, [0082], [0109]).


Claim 14
	As per claim 14, Coffman further teaches: 
	the feature vector of the component is a vector with an extracted shape feature of the component ([0117] “a point cloud model is used at 1109 by point cloud analysis engine 213 to determine geometric shapes, physical and/or geometric parameters.” And, [0062] “a collection of shape distributions can be stored in the storage device 111 shown with reference to FIG. 1 and FIG. 2 or other suitable memory repository. Accordingly, a set of candidate shape distributions can be retrieved on demand, in near real-time as pre-classifiers of shapes in a digital model and can be used as input to predictive engine.”); and
the feature vector of the estimation target component is a vector with an extracted shape feature of the estimation target component ([0062] “a collection of shape distributions can be stored in the storage device 111 shown with reference to FIG. 1 and FIG. 2 or other suitable memory repository. Accordingly, a set of candidate shape distributions can be retrieved on demand, in near real-time as pre-classifiers of shapes in a digital model and can be used as input to predictive engine.” And, [0117] “a point cloud model is used at 1109 by point cloud analysis engine 213 to determine geometric shapes, physical and/or geometric parameters.”).


s 4, 6, 10, and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Number 20180341246 (“Coffman”) in view of US Patent Application Publication 20140279177 (“Stump”) as applied to claims 1 and 7 above, and in further view of US Patent Application Publication Number 20180120817 (“Schwartz”). 
Claims 4 and 10
	As per claims 4 and 10, Coffman does not explicitly teach but Schwartz teaches: 
	wherein the processor selects the second learning model having high similarity of the feature vector as the second learning model adapted to the estimation target component ([0064] “the factory server may determine a measure of similarity for one or more model files in the model file library by comparing a feature vector containing tagged features for the one or more model files with a feature vector containing the extracted features . . . the factory server may select model files having a measure of similarity greater than a threshold value . . . and select model files having a ranking higher than a threshold ranking.” And, [0077] “the feature vector that was generated 720 from the model file to a first machine learning model, and the machine learning model outputs one or more candidate orientations.”).
Therefore, it would have been obvious for Coffman to include wherein the processor selects the second learning model having high similarity of the feature vector as the second learning model adapted to the estimation target component as taught by Schwartz “result[ing] in a more efficient and streamlined process for fabricating a 3D part” (Schwartz [0094]) resulting in decreased costs for the customer.

Claims 6 and 12
	As per claims 6 and 12, Coffman does not explicitly teach but Schwartz teaches: 
	wherein the processor causes a user to select the second learning model adapted to the estimation target component ([0056] “factory server first identifies a plurality of candidate model files and prompts the customer to select the candidate model files that most accurately represent the customer's desired part. Selecting and providing model files to the designer in this manner allows the designer to fulfill the customer's design request in less time and with greater accuracy.” And, [0067] “factory server optionally presents the identified . . . or model files through the customer interface of the customer device. 
Therefore, it would have been obvious for Coffman to include wherein the processor causes a user to select the second learning model adapted to the estimation target component as taught by Schwartz in order to “allow[] the designer to fulfill the customer's design request in less time and with greater accuracy” (Schwartz [0067]). 

Response to Arguments
Claims Objections
	Independent claim 1 has been amended to obviate the claim objection. Therefore, the objection to claim 1 has been withdrawn.  

35 U.S.C. 103
Applicant's arguments, see pages 7-10 filed 10/18/2021, with respect to the rejection(s) of claims 1-13 under 35 U.S.C. 103 have been fully considered but are not persuasive. 
In general, Applicant argues that:
Coffman does not appear to disclose "create a second learning model with a feature vector of the component extracted based on the first learning model, the specification of the component and the transaction data of the component, as the second set of teacher data" (page 8). 

Specifically, Applicant argues that: 
The Office Action on pages 4-5 appears to equate a second learning model, a feature vector of a component extracted based on the first learning model, and a specification of a component with a machine learning model, physical parameters and axioms generated based on properties of physical objects represented in a CAD model, and fabrication material of a component, respectively, as disclosed in Coffman. Coffman, however, appears to merely disclose extracting and/or calculating physical and/or geometric parameters from the generated mesh (page 7) and

Coffman appears to merely disclose extracting and/or calculating physical and/or geometric parameters from the generated mesh and generating axioms associated with properties of a physical object represented in the CAD model, but does not appear to disclose, for example, the point cloud model (i.e., first learning model) in extracting the physical parameters and the axioms (page 8).

First, Examiner respectfully agrees with Applicant that Coffman does not teach generating a second learning model based on transaction data of the component. However, as explained in the rejection above, Stump, not Coffman is relied upon to teach this feature. With respect to Applicant’s assertion that Coffman does not teach the other portions of the limitations above, Examiner respectfully disagrees. First, Examiner notes that Coffman paragraph [0063] discloses “machine-learning models can take as input any of the outputs generated by mesh analysis engine, point cloud analysis engine, symbolic function engine.” Examiner interprets the machine learning models disclosed in [0063] as the second learning model in the claimed limitation. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Application Publication Number 20150127480 (“Herrman”) discloses a method to automatically estimate a cost to manufacture a custom fixture using a pricing quote model. Herrman also teaches the use of a supervised or semi-supervised machine learning to improve the manufacturing and quote model over time.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN J WOODWORTH, II whose telephone number is (571)272-6904. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ALLAN J WOODWORTH, II/Examiner, Art Unit 3622                                                                                                                                                                                                        

/CHRISTOPHER B TOKARCZYK/Primary Examiner, Art Unit 3622